Exhibit 10.3

 

STREAMLINE HEALTH SOLUTIONS, INC.
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement for Executives

 

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”), is
made effective as of the Grant Date (as defined below) between STREAMLINE HEALTH
SOLUTIONS, INC. a Delaware corporation (the “Company”), and
                         , an executive Employee of the Company or an Affiliate
(the “Participant”).

 

RECITALS:

 

In furtherance of the purposes of the Streamline Health Solutions, Inc. Amended
and Restated 2013 Stock Incentive Plan, as it may be hereafter amended (the
“Plan”), and in consideration of the employment or services of the Participant
and such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:

 

1.             Incorporation of Plan. The rights and duties of the Company and
the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in this
Agreement and those of the Plan, the provisions of the Plan shall govern, unless
the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.

 

2.             Terms of Restricted Stock Award. The following terms used in this
Agreement shall have the meanings set forth in this Section 2:

 

(a)           The “Participant” is                                             .

 

(b)           The “Grant Date” is                                             .

 

(c)           The “Restriction Period” is the period beginning on the Grant Date
and ending on such date or dates and satisfaction of such conditions as
described in Schedule A, which is attached hereto and expressly made a part of
this Agreement.

 

(d)           The number of shares of Common Stock subject to the Restricted
Stock Award granted under this Agreement shall
be                              shares (the “Shares”).

 

3.             Grant of Restricted Stock Award. Subject to the terms of this
Agreement and the Plan, the Company hereby grants the Participant a Restricted
Stock Award (the “Award”) for that number of Shares of Common Stock as is set
forth in Section 2. The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Company and the Participant further acknowledge that the
Company’s and the Participant’s signatures on the signature page hereto shall
constitute their acceptance of all terms of this Agreement, including Schedule
A.

 

4.             Vesting of Award. Subject to the terms of the Plan, the Award
shall be deemed vested and earned upon such date or dates, and subject to such
conditions, as are described in this Agreement, including but not limited to the
terms of Schedule A, attached hereto. The Administrator shall have sole

 

--------------------------------------------------------------------------------


 

authority to determine whether and to what degree the Award has vested and been
earned and to interpret the terms and conditions of this Agreement and the Plan.

 

5.             Effect of Change of Control. In the event that (a) the employment
of the Participant is terminated within six months before (in which case vesting
shall not occur until the effective date of the Change of Control) or one year
(or such longer period after a Change of Control as may be stated in the
Participant’s change of control agreement, employment agreement or similar
agreement, if applicable) after the effective date of a Change of Control and
(b) such termination of employment is (i) by the Company or an Affiliate other
than for Cause (and other than on the Participant’s death or Disability) or
(ii) by the Participant for Good Reason, then the Award shall become fully
vested and earned upon the termination of the Participant’s employment, whether
or not then otherwise vested and earned. For clarification, for the purposes of
this Section 5, the “Company” shall include any successor to the Company.

 

6.             Effect of Termination of Employment or Service. Except as may be
otherwise provided in the Plan or this Agreement, in the event that the
employment of the Participant is terminated for any reason (whether by the
Company or an Affiliate or the Participant and whether voluntary or involuntary)
and all or any part of the Award has not vested or been earned pursuant to the
terms of the Plan and Section 3, Section 4, Section 5 and Schedule A herein,
then the Award, to the extent not vested or earned, shall be forfeited
immediately upon such termination, and the Participant shall have no further
rights thereto (subject to Section 5 above upon a Change of Control). The
Participant expressly acknowledges and agrees that the termination of his or her
employment shall result in forfeiture of the Award and the Shares to the extent
the Award has not been earned and vested as of his or her Termination Date
(subject to Section 5 above upon a Change of Control). The grant of the Award
does not create any obligation to grant further awards.

 

7.             Settlement of Award. The Award shall be settled in whole shares
of Common Stock.

 

8.             No Right of Employment; Forfeiture of Award. Nothing contained in
this Agreement or the Plan shall confer upon the Participant any right to
continue in the employment of the Company or an Affiliate or to interfere in any
way with the right of the Company or an Affiliate to terminate the Participant’s
employment at any time. Except as otherwise expressly provided in the Plan and
this Agreement, or as may be determined by the Administrator, all rights of the
Participant with respect to the Award shall terminate upon the Participant’s
Termination Date.

 

9.             Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfer by will or the laws of intestate succession. The Participant shall not
sell, transfer, assign, pledge or otherwise encumber the Shares subject to the
Award (except as provided in Section 13 herein) until the Restriction Period has
expired and all conditions to vesting and transfer have been met. The
designation of a beneficiary in accordance with the Plan does not constitute a
transfer.

 

10.          Superseding Agreement; Successors and Assigns. This Agreement
supersedes any statements, representations or agreements of the Company with
respect to the grant of the Award, any other equity-based awards or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements. Except as otherwise provided in
the Plan, this Agreement does not supersede or amend any existing Change of
Control Agreement, Confidentiality Agreement, Nonsolicitation Agreement,
Noncompetition Agreement, Nondisparagement Agreement, Employment Agreement or
any other similar agreement between the Participant and the Company, including,
but not limited to, any restrictive covenants contained in such agreements. This
Agreement

 

2

--------------------------------------------------------------------------------


 

shall be binding upon and shall inure to the benefit of the parties hereto and
their respective executors, administrators, next-of-kin, successors and assigns.

 

11.          Governing Law. Except as otherwise provided in the Plan or herein,
this Agreement shall be construed and enforced according to the laws of the
State of Delaware, without regard to the conflict of laws provisions of any
state, and in accordance with applicable federal laws of the United States.

 

12.          Amendment; Waiver. Subject to the terms of the Plan and this
Agreement, this Agreement may be modified or amended only by the written
agreement of the parties. Notwithstanding the foregoing, the Administrator shall
have unilateral authority to amend the Plan and this Agreement (without
Participant consent) to the extent necessary to comply with Applicable Law or
changes to Applicable Law (including but not limited to federal securities laws
and Code Section 409A. The waiver by the Company of a breach of any provision of
this Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant.

 

13.          Stockholder Rights. The Participant and his or her legal
representative, legatee or distributee shall not be deemed to be the holder of
any shares subject to the Award and shall not have any rights of a stockholder
unless and until certificates for such shares have been issued and delivered to
him or her or them (or, in the case of uncertificated shares, other written
notice of ownership in accordance with Applicable Law shall have been provided).
A certificate or certificates representing the Shares subject to the Award shall
be issued in the name of the Participant (or, in the case of uncertificated
shares, other written evidence of ownership in accordance with Applicable Law
shall be provided) after the Award has been granted. Notwithstanding the
foregoing, the Administrator may require that (a) the Participant deliver the
certificate(s) (or other instruments) for the Shares to the Administrator or its
designee to be held in escrow until the Award vests and is no longer subject to
substantial risk of forfeiture (in which case the Shares will be promptly
released to the Participant) or is forfeited (in which case the Shares shall be
returned to the Company); and/or (b) the Participant deliver to the Company a
stock power, endorsed in blank (or similar instrument), relating to the Shares
subject to the Award which are subject to forfeiture. Except as otherwise
provided in the Plan or the Agreement, the Participant will have all voting,
dividend and other rights of a stockholder with respect to the Shares following
issuance of the certificate or certificates for the Shares; provided, however,
that if any cash or non-cash dividends are declared and paid by the Company with
respect to any such Shares during the Restriction Period, such dividends shall
be accumulated and subject to the same vesting schedule, forfeiture terms and
other restrictions as are applicable to the Shares upon which such dividends are
paid, and any such accumulated dividends will be paid to the Participant as soon
as practicable (and no later than thirty (30) days) after the Shares upon which
such dividends are paid become vested and earned.

 

14.          Withholding; Tax Consequences.

 

(a)           The Participant acknowledges that the Company shall require the
Participant to pay to the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Award and delivery of the
Shares or any other benefit, to satisfy such obligations.

 

(b)           The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences (including, but not limited to, income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Award
and that he or

 

3

--------------------------------------------------------------------------------


 

she has been advised that he or she should consult with his own attorney,
accountant and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
the Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

 

15.          Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan, including but not limited
to the sole authority to determine whether and to what degree the Award has been
earned and vested. Any interpretation of the Agreement by the Administrator and
any decision made by it with respect to the Agreement is final and binding.

 

16.          Notices. Except as may be otherwise provided by the Plan, any
written notices provided for in this Agreement or the Plan shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail. Notices sent by
mail shall be deemed received three business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the Participant’s address indicated by
the Company’s records, or if to the Company, at the Company’s principal office,
attention Chief Financial Officer, Streamline Health Solutions, Inc.

 

17.          Severability. The provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

18.          Restrictions on Award and Shares. The Company may impose such
restrictions on the Award and the Shares or other benefits underlying the Award
as it may deem advisable, including without limitation restrictions under the
federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Award or Shares. Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, to make any other distribution of benefits,
or to take any other action, unless such delivery, distribution or action is in
compliance with all Applicable Law (including but not limited to the
requirements of the Securities Act). The Company is under no obligation to the
Participant to register Shares nor to comply for the Participant’s benefit with
any exemption from registration so that the Participant may sell or otherwise
transfer the Shares. If Shares are issued to the Participant without having been
registered, a restrictive legend (in the form prescribed by Applicable Law or as
may be advised by legal counsel) will be placed on the certificate,
stop-transfer instructions will be issued with respect to the Shares and the
Participant will have to hold the Shares indefinitely unless they are
subsequently registered or an exemption from registration is available.

 

19.          Effect of Change in Status. Unless the Administrator, in its sole
discretion, determines otherwise (or unless required by Code Section 409A), the
Award shall not be affected by any change in the terms, conditions or status of
the Participant’s employment, provided that the Participant continues to be
employed by or in service to the Company or an Affiliate. Without limiting the
foregoing, the Administrator has sole discretion to determine, subject to Code
Section 409A, at the time of grant of the Award or at any time thereafter, the
effect, if any, on the Award if the Participant’s status as an Employee changes,
including but not limited to changes in the nature or scope of the Participant’s
employment and/or service.

 

20.          Counterparts; Further Instruments. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and

 

4

--------------------------------------------------------------------------------


 

the same instrument. The parties hereto agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

21.          Compliance with Recoupment, Ownership and Other Policies or
Agreements. As a condition to receiving this Award, the Participant agrees that
he or she shall abide by all provisions of any equity retention policy,
compensation recovery policy, stock ownership guidelines and/or other similar
policies maintained by the Company, each as in effect from time to time and to
the extent applicable to Participant from time to time. In addition, the
Participant shall be subject to such compensation recovery, recoupment,
forfeiture, or other similar provisions as may apply at any time to the
Participant under Applicable Law.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and by the Participant on the day and year first above written.

 

 

 

STREAMLINE HEALTH SOLUTIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Attest:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Name:

 

6

--------------------------------------------------------------------------------


 

STREAMLINE HEALTH SOLUTIONS, INC.
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement for Executives

 

SCHEDULE A

 

Grant Date:

Number of Shares Subject to Award:                 shares.

Restriction Period: The Shares subject to the Award shall vest and be earned, as
provided below, subject to the terms and conditions as may be imposed by the
Plan and the Agreement:

 

Date of Vesting                    Percentage of Shares Vested

 

[Insert Schedule and terms of vesting, e.g., continued employment, etc.]

 

--------------------------------------------------------------------------------